Per Curiam.

The constitution and by-laws of the defendant «constituted the contract between the plaintiff’s intestate and the defendant. With that contract the courts have no right to interfere, unless the contract is against public policy. This contract is not against public policy. The defendant had a right to refuse to reinstate a member who had been dropped for just cause, and, having that right to refuse to reinstate a member so dropped, it had a right to impose the terms upon which such member should be reinstated. Under the terms imposed by the constitution and by-laws of the defendant, the plaintiff is not entitled to the death benefit. Hess v. Johnson, 41 App. Div. 465; Jennings v. Chelsea Benefit Fund Society, 28 Misc. Rep. 556; Cunniff v. Jamour, 31 id. 729.
Judgment is reversed, with costs to the appellant to abide the event, and a new trial is ordered in the Municipal Court of the city of New York, for the eleventh district, borough of Manhattan.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.